Citation Nr: 1737162	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  12-11 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for atrial fibrillation (claimed as blood clot in heart, cardiac conversion, and chest pains).

2.  Entitlement to a disability rating in excess of 20 percent for extruded disk, lumbar spine, degenerative disks and lumbar spondylosis (previously rated as lumbar strain).

3.  Entitlement to a disability rating in excess of 10 percent for chronic recurrent sprain, left ankle.

4.  Entitlement to a disability rating in excess of 10 percent for recurrent tonsillitis, pharyngitis.

5.  Entitlement to a disability rating in excess of 10 percent for tension headaches (to include migraines).

6.  Entitlement a compensable disability rating for hemorrhoids.

7.  Entitlement to a compensable disability rating for pseudofolliculitis barbae, eczematoid dermatitis of face and neck (claimed as skin rash due to undiagnosed illness).

8.  Entitlement to a disability rating in excess of 60 percent for left middle fossa arachnoid cyst.

9.  Entitlement to service connection for sleep apnea, to include as secondary to atrial fibrillation.

10.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, to include as secondary to atrial fibrillation.

11.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel





INTRODUCTION

The Veteran served on active duty from December 1977 to June 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The Veteran provided testimony before the undersigned during a January 2017 Board hearing; a transcript of the hearing is associated with the record.  During this hearing, the record was held open for 60 days; subsequently, the Veteran submitted two medical opinions in February 2017.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2016).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  

The issues regarding the atrial fibrillation, lumbar spine, left ankle, headaches, sleep apnea, acquired psychiatric disorder, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the January 2017 Board hearing, the Veteran withdrew his appeals concerning the issues of increased ratings for recurrent tonsillitis, pharyngitis; hemorrhoids; pseudofolliculitis barbae, eczematoid dermatitis of face and neck; and left middle fossa arachnoid cyst.



CONCLUSION OF LAW

The criteria for withdrawal of the appeals of the issues of increased ratings for recurrent tonsillitis, pharyngitis; hemorrhoids; pseudofolliculitis barbae, eczematoid dermatitis of face and neck; and left middle fossa arachnoid cyst have been met.  38 U.S.C.A. § 7105 (b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn in writing as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the January 2017 Board hearing, prior to promulgation of a decision by the Board, the Veteran withdrew his appeals as to the issues of increased ratings for recurrent tonsillitis, pharyngitis; hemorrhoids; pseudofolliculitis barbae, eczematoid dermatitis of face and neck; and left middle fossa arachnoid cyst.  Thus, the Board finds there remains no allegation of errors of fact or law for appellate consideration concerning these issues.  Accordingly, the Board does not have jurisdiction to review the appeals as to these issues, and they are dismissed.


ORDER

The appeal concerning the issue of entitlement to a disability rating in excess of 10 percent for recurrent tonsillitis, pharyngitis is dismissed. 

The appeal concerning the issue of entitlement to a compensable disability rating for hemorrhoids is dismissed. 

The appeal concerning the issue of entitlement to a compensable disability rating for pseudofolliculitis barbae, eczematoid dermatitis of face and neck (claimed as skin rash due to undiagnosed illness) is dismissed. 

The appeal concerning the issue of entitlement to a disability rating in excess of 60 percent for left middle fossa arachnoid cyst is dismissed. 


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claims on appeal. 

The Veteran has indicated that he is in receipt of Social Security Administration (SSA) benefits.  The electronic claims file indicates that SSA records from January 29, 2009, to February 23, 2009, are on file; however, it is not apparent as to whether a complete record is associated with the record as correspondence in October 2014 shows that the Veteran completed a disability retirement application.  On remand, the AOJ must make as many requests as necessary to obtain the Veteran's SSA records and associate them with the electronic claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).  On remand, the AOJ must also obtain all current VA medical records and any other private medical records the Veteran identifies.  See 38 C.F.R. § 3.159.  

Atrial Fibrillation

The Veteran was most recently afforded an examination for his heart in August 2012.  The Board notes that the Veteran testified that he received an examination for his heart on October 16, 2016, in Perryville, Maryland; however, such record is not associated with the electronic record and should be sought on remand.  The Veteran also testified that he sees a family practitioner every three to four months at a VA outpatient clinic; as such, any outstanding VA treatment records should also be sought on remand. 

The Veteran testified before the undersigned as to his heart racing, losing his breath, feeling exhausted, and getting dizzy.  He also testified that his heart would race 10 or more times throughout the day, requiring him to sit or be still.

In light of this evidence suggesting that the Veteran's service-connected  atrial fibrillation has increased in severity since the most recent VA examination, the Board has determined that the Veteran should be afforded a VA examination to determine the current degree of severity of the service-connected atrial fibrillation.                 

Lumbar Spine

The Veteran was most recently afforded a VA examination for his back in April 2014.  

Although the April 2014 VA examiner noted that there was evidence of painful motion and interference with weight-bearing, the examiner did not report whether testing of the back was performed on active and passive motion, and in both weightbearing and non-weightbearing.  38 C.F.R. § 4.59 (2016) provides that, with respect to painful motion and arthritis, the joints involved should be tested for pain on both active and passive motion, in weightbearing and non-weight bearing if possible, and if possible, with the range of the opposite undamaged joint.  Id.  

The United States Court has held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 vet. App. 158 (2016).  Although the Board is not aware of the possibility of the existence of an "opposite undamaged joint" the remaining directives of 38 C.F.R. § 4.59 could potentially apply.

For these reasons, a new examination is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Left Ankle

The Veteran was most recently afforded a VA examination for his left ankle in August 2008.

The Veteran testified that he had flare-ups of left ankle symptoms that would require him to use a cane; if he does not have the cane during a flare-up, the ankle locked, stiffened, and swelled.  He also testified as to experiencing sprains in his sleep, that the ankle locking would wake him up, and it would lock almost every day.

In light of this evidence suggesting that the Veteran's service-connected  left ankle has increased in severity since the most recent VA examination, the Board has determined that the Veteran should be afforded a VA examination to determine the current degree of severity of the service-connected left ankle.                 

Headaches

The Veteran was most recently afforded a VA examination for his headaches in April 2014.

The Veteran testified that he had at least 10 or more headaches on a weekly basis, prostrating attacks that occur weekly that lasted for hours at a time, and that his headaches had worsened since his most recent VA examination in April 2014.

In light of this evidence suggesting that the Veteran's service-connected headaches have increased in severity since the most recent VA examination, the Board has determined that the Veteran should be afforded a VA examination to determine the current degree of severity of the service-connected headaches.                 

Sleep Apnea

The Veteran contends that service connection is warranted for sleep apnea as it is related to service.  Specifically, he testified as to having sleep apnea in service as he would snore loudly.  Moreover, in his June 2009 notice of disagreement, the Veteran indicated that sleep apnea is related to his service-connected atrial fibrillation. 

In addition, in a statement submitted in July 2009, the Veteran stated that his sleep apnea was related to exposure to burn pits in Iraq.  The Board notes that in a November 2000 Persian Gulf registry code sheet, the Veteran identified similar exposure to environmental hazards. 

The Board notes that the Veteran submitted an opinion from Dr. T.F.B. in February 2017; however, this opinion is conclusory.

Therefore, the Board finds that the Veteran should be afforded an examination to address the nature and etiology of his claimed sleep apnea.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175   (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).

Acquired Psychiatric Disorder

While the Veteran filed a claim for service connection for depression, VA treatment records show diagnoses of PTSD.  Because the evidence developed during the processing of this claim indicates that the symptoms for which the Veteran is seeking VA benefits may be caused by a psychiatric disability other than depression, the issue of entitlement to service connection for a psychiatric disability, other than depression, is part of the Veteran's appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The RO has not properly developed and addressed the issue of service connection for a psychiatric disability other than depression.  Therefore, the issue must be remanded.

Service treatment records in 1994 show that the Veteran was seen for memory loss and an impression given was "? dysthymia".

The Board notes that the Veteran submitted an opinion from Dr. R.O.D. in February 2017; however, this opinion is conclusory.

The Board finds that the Veteran should be afforded an examination to address the nature and etiology of his claimed psychiatric disorder.  See McLendon, 20 Vet. App. 79; Colvin, 1 Vet. App. 171, 175 (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).

TDIU

Notice is taken by the Board that the issue of the Veteran's TDIU entitlement remains at issue as it is otherwise inextricably intertwined with the other claims on appeal.  See Harris v. Dewinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran providing all required notice in regard to the issues of entitlement to service connection for sleep apnea and for psychiatric disability, as secondary to the service-connected atrial fibrillation.

2.  Undertake appropriate development of the issue of entitlement to service connection for psychiatric disability, other than depression, including the provision of the notice required under 38 U.S.C. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).

3.  Request from the SSA any and all records pertinent to the Veteran's claim for Social Security disability benefits as well as medical records relied upon concerning that claim.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record.

4.  Obtain and associate with the claims file any outstanding VA treatment records, to specifically include any VA examination conducted on October 16, 2016; and, with appropriate authorization from the Veteran, any additional outstanding private treatment records identified by him as pertinent to his claims.

5.  Then, arrange for the Veteran to be afforded VA examination(s) in order to ascertain the current severity of the service-connected atrial fibrillation, lumbar spine, left ankle, and headaches.  Access to the electronic claims file must be made available to and reviewed by the examiner(s), and any indicated studies should be performed, to include X-ray examination.

All appropriate diagnostics should be accomplished and all clinical findings should be reported in detail.  

The AOJ should ensure that the examiner(s) provide all information required for rating purposes, to include an a discussion of the functional and occupational impact of the disabilities.  

6.  Then, the Veteran should be afforded the appropriate VA examination(s) to determine the nature and etiology of the claimed sleep apnea and psychiatric disability, claimed as depression.  The electronic claims file must be made available to and reviewed by the examiner(s).  Any indicated studies should be performed.

Based on review of the files and examination of the Veteran, the examiner(s) should state a medical opinion as to whether it is at least as likely as not (50 percent or better probability) with respect to any sleep apnea and each psychiatric disability present at any time during the pendency of this claim that the disabilities originated during the period of active service or are otherwise etiologically related to active service.  With regards to the psychiatric disability, this includes the noted 1994 memory loss complaint and impression of "? dysthymia".  With regards to the sleep apnea, this includes his claimed exposure to burn pits in Iraq.

The examiner(s) are asked to address the February 2017 opinions from Drs. T.F.B (sleep apnea) and R.O.D. (psychiatric disability).

Likewise, the VA examiner(s) must provide an opinion as to whether is it as least as likely as not that sleep apnea or a psychiatric disability, to include depression and PTSD, present during the period of the claims is caused or aggravated (increased in severity) by a service-connected disability or disabilities, to include the service-connected atrial fibrillation.  

A complete rationale for all opinions expressed must be provided.

7.  Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the AOJ must furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

By this remand the Board intimates no final outcome.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


